DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
                                    Claim Rejections - 35 USC § 112
                               The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                 
Claim 8 recites the limitation “comparing an output of a read generation error correction code (ECC) logic for a memory circuit to an output of a write generation ECC logic for the memory circuit”, which does not particularly point out how the output of a read generation ECC logic compared with a write generation ECC logic and further with respect to how this comparison is being done as well as how this ties into the detection of a fault in the write ECC 
Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.
                                              Allowable Subject Matter 
	Claims 21-50 are allowed. The following is an Examiner's statement of reasons for allowance: 
The prior arts of record taken either alone or in combination fail to teach, anticipate, suggest, or render obvious the invention as a whole as set forth in claims 21, 26, 31, and 36. Hence, claims 21, 26, 31, and 36 are allowable over the prior arts of record. 
Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  Examiner Notes:
Although no art is used against the claims, this is not an indication that the application is allowable. The 112 problem causes a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claim 8. It is difficult tor the examiner to ascertain what the applicant feels is the claimed invention. The Applicant or his council is invited to contact the Examiner if additional explanation or clarification is required and to advance prosecution
                                      Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 2112